Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is dated January 30,
2020 by and between First Western Financial, Inc., a Colorado corporation (the
“Company” or “FWFI”), and Scott Wylie, an individual resident of the State of
Colorado (the “Executive”).  Together the Company and the Executive are referred
to herein as the “Parties”.

 

WHEREAS, the Company and Executive entered into an Employment Agreement
effective as of January 1, 2017, a copy of which is attached hereto and
incorporated herein by reference (the “Agreement”);

 

WHEREAS, the Parties desire to amend Section 3(c), Section 4(a) and Section 4(b)
of the Agreement in the manner reflected herein;

 

WHEREAS, the Board of Directors of the Company has approved the amendments to
the Agreement;

 

NOW, THEREFORE, in consideration of the covenants and conditions herein, the
parties agree to amend the Agreement as follows:

 

1.



Section 3 (c)  is hereby deleted in its entirety and replaced with the
following:

“(c)    Resignation for “Good Reason” means termination of employment by the
Executive because of the occurrence of any of the following events:

i.



there is a material reduction in the Executive’s Base Salary, unless agreed to
in writing by the Executive;

ii.



there is a material reduction in the Executive’s authority, duties, or
responsibilities;

iii.



the Executive does not continue to retain the title of Chairman of the Board of
the Company, unless agreed to in writing by the Executive;

iv.



the failure of any successor to assume this Agreement; and

v.



any other action or inaction that constitutes a material breach by the Company
of this Agreement after the Executive provides written notice to the Company of
the facts which constitute the grounds within sixty (60) business days following
the initial existence of the grounds and the Company thereafter fails to cure
such grounds within sixty (60) business days following its receipt of such
notice (or, in the event that such grounds cannot be corrected within such sixty
(60) day period, the Company has not taken all reasonable steps within such
sixty (60) day period to correct such grounds as promptly as practicable
thereafter).”

2.



Sections 4(a) and 4(b) of the Agreement are hereby deleted and replaced in their
entirety with the following:

“4(a) Base Salary.  The Company shall pay to the Executive an annual salary (the
“Base Salary”) payable in substantially equal installments at such intervals as
may be determined by the Company in accordance with its ordinary payroll
practices, as established from time to time. The Base Salary shall be reviewed
by the Board of Directors annually, and increased as appropriate, for market
changes.  Executive’s annualized 2019 Base Salary remains unchanged at $450,000.
The Base Salary shall not be decreased by the Company except with the prior
written consent of the Executive.

4(b) Annual Incentive Compensation.  Executive is eligible to receive annual
incentive compensation (the “Annual Bonus”) as governed by the terms set forth
in the First Western Financial, Inc. Incentive Plan for Senior Executive
Officers, as may be amended from time to time.  The incentive compensation
performance measures and goals are reviewed by the Board of Directors annually,
and adjusted as appropriate, according to the needs of the business.”








3.



All terms and provisions of the Agreement not amended hereby, either expressly
or by necessary implication, shall remain in full force and effect. 

4.



This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original and both of which together shall constitute the same
instrument.

5.



This Amendment, along with the Agreement embody the complete Agreement, and from
and after the date of this Amendment, all references to the term “Agreement” in
this Amendment or the original Agreement shall include the terms contained in
this Amendment.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.

 

 

 

 

 

First Western Financial, Inc.

 

 

 

By:

/s/ Julie Courkamp

 

 

Julie Courkamp, CFO

 

 

 

EXECUTIVE

 

 

 

/s/ Scott Wylie

 

Scott Wylie

 



